Case: 13-1033    Document: 16   Page: 1   Filed: 12/04/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

  GROBEST & I-MEI INDUSTRIAL (VIETNAM) CO.,
     LTD., CAM RANH SEAFOODS PROCESSING
  ENTERPRISE COMPANY, CONTESSA PREMIUM
    FOODS, INC., H&N FOODS INTERNATIONAL,
  AMANDA FOODS (VIETNAM) LTD., NHA TRANG
  FISHERIES JOINT STOCK COMPANY, BAC LIEU
   FISHERIES JOINT STOCK COMPANY, CAMAU
     FROZEN SEAFOOD PROCESSING IMPORT
    EXPORT CORPORATION, CA MAU SEAFOOD
 JOINT STOCK COMPANY, CADOVIMEX SEAFOOD
    IMPORT-EXPORT AND PROCESSING JOINT-
   STOCK COMPANY, CAFATEX FISHERY JOINT
     STOCK CORPORATION, CANTHO IMPORT
    EXPORT FISHERY LIMITED COMPANY, C.P.
       VIETNAM LIVESTOCK CORPORATION,
  CUULONG SEAPRODUCTS COMPANY, DANANG
         SEAPRODUCTS IMPORT EXPORT
     CORPORATION, INVESTMENT COMMERCE
  FISHERIES CORPORATION, MINH HAI EXPORT
  FROZEN SEAFOOD PROCESSING JOINT-STOCK
  COMPANY, MINH HAI JOINT-STOCK SEAFOODS
  PROCESSING COMPANY, NGOC SINH PRIVATE
       ENTERPRISE, PHU CUONG SEAFOOD
    PROCESSING & IMPORT-EXPORT CO., LTD.,
  PHUONG NAM CO., LTD. SAO TA FOODS JOINT
 STOCK COMPANY, SOC TRANG SEAFOOD JOINT
   STOCK COMPANY, THUAN PHUOC SEAFOODS
  AND TRADING CORPORATION, UTXI AQUATIC
Case: 13-1033    Document: 16         Page: 2   Filed: 12/04/2012




 GROBEST & I-MEI INDUSTRIAL   v. US                           2

   PRODUCTS PROCESSING CORPORATION, AND
           VIET FOODS CO., LTD.,
                 Plaintiffs,

                              AND

 MINH PHU SEAFOOD CORPORATION, MINH QUI
 SEAFOOD CO., LTD., MINH PHAT SEAFOOD CO.,
 LTD., AND NHA TRANG SEAPRODUCT COMPANY,
               Plaintiffs-Appellants,

                               v.
                   UNITED STATES,
                   Defendant-Appellee,

                              AND

  AD HOC SHRIMP TRADE ACTION COMMITTEE,
              Defendant-Appellee,

                              AND

         AMERICAN SHRIMP PROCESSORS
                ASSOCIATION,
               Defendant-Appellee.
                __________________________

                        2013-1033
                __________________________

    Appeal from the United States Court of International
 Trade in consolidated case no. 10-CV-0238, Chief Judge
 Donald C. Pogue.
               __________________________

                      ON MOTION
                __________________________

                        ORDER
Case: 13-1033     Document: 16    Page: 3   Filed: 12/04/2012




 3                           GROBEST & I-MEI INDUSTRIAL   v. US

     Upon consideration of Minh Phu Seafood Corporation,
 Minh Qui Seafood Co., Ltd., Minh Phat Seafood Co., Ltd.,
 and Nha Trang Seaproduct Company’s unopposed motion
 to stay proceedings in this appeal pending this court’s
 decision in Union Steel v. United States, No. 2012-1248,
 (“Union Steel”),

       IT IS ORDERED THAT:

     (1) The motion to stay proceedings is granted pending
 this court’s final disposition of Union Steel. The parties
 are directed to inform the court within 14 days of the
 issuance of the mandate in Union Steel how they believe
 this appeal should proceed.

    (2) A copy of this order shall be transmitted to the
 merits panel in Union Steel, 2012-1248, to inform that
 panel of this related appeal.

                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
 s25